DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al (US 2008/0068516) in view of MORITA (US 2004/0145581).
Regarding claim 4, MORI discloses a display apparatus (abstract), comprising: a plurality of pixels PX arranged in a plurality of pixel rows and a plurality of pixel columns and comprising red, green and blue pixels (Figure 2A, 9A, 10); a first data line DL extending in a first direction and configured to transfer a data voltage to pixels in at least two adjacent pixel columns (Figure 2A, 9A, 10); a first gate line GLn+1 extending in a second direction crossing the first direction, the first gate line being disposed at a first side portion of a first pixel row and connected to red pixels of the first pixel row (Figure 2A, 9A, 10); and a second gate line GLn extending in the second direction, the second gate line being disposed at a second side portion of the first pixel row, the first and second side portions of the first pixel row being opposite to each other, wherein the second gate line is connected to the green pixels of the first pixel row (Figure 2A, 9A, 10).  However, MORI does not expressly disclose wherein the first gate line is connected to all red pixels and the second gate line is connected to all the green pixels in the first row.  In a similar field of endeavor, MORITA discloses wherein the first gate line is connected to all red pixels and the second gate line is connected to all the green pixels in the first row (Figure 1, 2; paragraph 47, 55-58).  Therefore it would have been obvious to a person of ordinary skill in the art to modify MORI to include the teachings of MORITA, since MORITA states that such a modification would provide color selection based on specific color component signaling.  Furthermore, arrangement of specific green or red subpixels to the specific gate lines of MORI would have been obvious to one of ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the red and green pixels of the first pixel row are alternately arranged (Figure 2A, 9A, 10).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the first gate line is driven prior to the second gate line (paragraph 12-14; driving of gate lines is seen as functional language as apparatus discloses pixel structure without driving means).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses further comprising a third gate line and a fourth gate line, wherein a second pixel row is disposed between the third and fourth gate lines, wherein blue pixels disposed in the second pixel row are alternately connected to the third and fourth gate lines (Figure 2A, 9A, 10; pixel rows between even and odd gate lines, corresponding to negative and positive polarity of a specified subpixel).  
Regarding claim 11, MORI discloses a display apparatus (abstract), comprising: a plurality of pixels PX arranged in a plurality of pixel rows and a plurality of pixel columns and comprising red, green and blue pixels (Figure 2A, 9A, 10); a first data line DL extending in a first direction and configured to transfer a data voltage to pixels in at least two adjacent pixel columns (Figure 2A, 9A, 10); a first gate line GLn+1 extending in a second direction crossing the first direction, the first gate line being disposed at a first side portion of a first pixel row and connected to red pixels of the first pixel row (Figure 2A, 9A, 10); and a second gate line GLn extending in the second direction, the second gate line being disposed at a second side portion of the first pixel row, the first and second side portions of the first pixel row being opposite to each other, wherein the second gate line is connected to the green pixels of the first pixel row (Figure 2A, 9A, 10).  However, MORI does not expressly disclose wherein the first gate line is connected exclusively to the red pixels and the second gate line is connected exclusively to the green pixels in the first row.  In a similar field of endeavor, MORITA discloses wherein the first gate line is connected exclusively to the red pixels and the second gate line is connected exclusively to the green pixels in the first row (Figure 1, 2; paragraph 47, 55-58).  Therefore it would have been obvious to a person of ordinary skill in the art to modify MORI to include the teachings of MORITA, since MORITA states that such a modification would provide color selection based on specific color component signaling.  Furthermore, arrangement of specific green or red subpixels to the specific gate lines of MORI would have been obvious to one of ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the red and green pixels of the first pixel row are alternately arranged (Figure 2A, 9A, 10).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses wherein the first gate line is driven prior to the second gate line (paragraph 12-14; driving of gate lines is seen as functional language as apparatus discloses pixel structure without driving means).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MORI further discloses further comprising a third gate line and a fourth gate line, wherein a second pixel row is disposed between the third and fourth gate lines, wherein blue pixels disposed in the second pixel row are alternately connected to the third and fourth gate lines (Figure 2A, 9A, 10; pixel rows between even and odd gate lines, corresponding to negative and positive polarity of a specified subpixel).  
Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al (US 2008/0068516) in view of MORITA (US 2004/0145581) and further in view of KIM et al (US 2007/0097072).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of MORI and MORITA does not expressly disclose a second data line adjacent to the first data line, wherein the first data line and the second data line receive data voltages of different polarities from each other, and the data voltages charged in the plurality of pixels have a polarity inversion pattern where the data voltages charged in two neighboring pixels, disposed in a same pixel row and between the first and second data lines, have the same polarity.  In a similar field of endeavor, KIM discloses a second data line adjacent to the first data line, wherein the first data line and the second data line receive data voltages of different polarities from each other, and the data voltages charged in the plurality of pixels have a polarity inversion pattern where the data voltages charged in two neighboring pixels, disposed in a same pixel row and between the first and second data lines, have the same polarity (Figure 2-5C; paragraph 44-47).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of MORI and MORITA to include the teachings of KIM, since KIM states that such a modification would reduce screen flicker and display blur.  Furthermore, as both inventions are analogous, such a modification would provide additional pixel arrangement as those disclosed by KIM.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624